ON REHEARING
HOLMES, Judge.
The appellant-insurance company, in its brief in support of its application for rehearing, notes the following: This court, in its original opinion, stated that “. . . the premiums were still being paid.” The insurance company contends this is not factually correct in that the premiums were paid in a lump sum.
Our re-examination of the record reveals the parties stipulated, “. . . the premiums were paid, and the policy was in force on the date of the fire, July 24, 1977.”
Our opinion is extended to read: “At the time of the loss, the term of the insurance policy had not expired and the premiums were paid.”
OPINION EXTENDED; APPLICATION FOR REHEARING OVERRULED.
WRIGHT, P. J., and BRADLEY, J., concur.